Citation Nr: 1448417	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2005 to October 2009.  

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  In March 2011, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

As regards characterization of the issue on appeal, the Board notes that the Veteran filed, and the RO initially adjudicated, a claim only for service connection for PTSD.  However, given the other psychiatric diagnoses of record, the RO appropriately expanded the claim as one  for an acquired psychiatric disorder in the October 2011 SOC, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  . 

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes  unsupported assessments of PTSD, as well  as anxiety disorder (noted to have resolved prior to the filing of the claim for service connection), the most persuasive medical  evidence on the question of current diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD, and that the only valid current psychiatric diagnosis is alcohol dependence in partial remission (a disability for which compensation is not payable).  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by the VA.  The October 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  This letter meets the VCAA's timing of notice requirement and content of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim for service connection.  Pertinent medical evidence associated with the claims file consists of service treatment records,  and the report of a January 2010 VA examination.  Also of record and considered in connection with appeal is the transcript of the Veteran's Board s , and testimony from the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1 to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the June 2012 hearing, the undersigned noted the issue on appeal and solicited testimony regarding the Veteran's military service, to include his presence in a hostile environment which caused him to fear for his life, and the current nature and symptoms of his claimed disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, the undersigned and  the Veteran's representative solicited testimony specifically addressing the elements of service connection.  The hearing also revealed that there may be potentially pertinent outstanding evidence. 

Notably, during the hearing, the Veteran testified to treatment at a naval hospital in Point Loma, California, and that he would try to obtain these records.  However, a review of the claims file reveals that treatment records from this facility are included in the Veteran's service treatment records.  

The Board also notes, in particular, the January 2010 VA examination and opinion following evaluation of the Veteran's psychiatric disability.  The examination report documents the examiner's interview of the Veteran, review of the record, and a full psychiatric examination.  During  the June 2012 hearing, the Veteran alleged that the VA examination was not adequate, as the examination was only ten minutes long and the examiner did not have his medical records at the time.  

The Board regrets the impression of the Veteran that the VA examination was too quick.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the January 2010 examination report, the Board finds that the examiner detailed the Veteran's symptoms and history, including a full review of his service treatment records when such records were received after the examination.  Thus, the Board finds the January 2010 VA examination report is adequate to adjudicate the Veteran's claim, as discussed further below, and that, on these facts, no further examination and/or opinion is/are warranted..  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that he currently suffers from psychiatric disability as a result of his military service-specifically, his exposure to combat while deployed in Iraq twice.  The Veteran described being in a highly populated civilian area where he was being shot at quite a bit but could not return fire due to the civilian presence.  He further described exposure to improvised explosive devices on the side of the road.  He noted that he still gets anxious when riding in a vehicle and seeing a tire or similar debris on the side of the road.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Fundamentally, in this case, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The Veteran's service treatment records include the report of a March 2007 post-deployment health assessment reflecting that the Veteran reported seeing others wounded, killed and dead during his deployment, and engaging in direct combat where he discharged his weapon.  However, he indicated no mental health symptoms, such as feeling down or depressed, little interest in doing things or nightmares.  

In April 2009, the Veteran was admitted into a Substance Abuse Rehabilitation Program (SARP) for alcohol dependence.  At that time, the Veteran noted no other medical problems or concerns.  In the report of a health and physical evaluation screen, the Veteran was noted to have no mental health issues that would interfere with treatment goals.  The Veteran was admitted following continued concern regarding his drinking behavior.  The Veteran denied suicidal or homicidal ideation. He was noted to appear to cope with PTSD-type symptoms with alcohol.  The Veteran was noted to meet the DSM-IV-TR criteria for alcohol dependence. He was noted to present with significant, but not debilitating, PTSD symptoms.  

In May 2009, the Veteran denied thoughts of suicide, previous suicide attempts, homicidal thoughts and hallucinations.  He reported feeling anxious most of the time since 2006 as well as having trouble falling and staying asleep and concentrating.  The Veteran noted that he was forgetful, hypervigilant and on edge with nightmares about combat.  A mental status examination revealed normal speech, normal mood and affect with normal thought processes and adequate judgment and insight.  

In a June 2009 discharge assessment, the Veteran was noted to have been diagnosed with PTSD and prescribed Zoloft and Remeron.  The Veteran reported experiencing combat and extreme violence.  He reported irritability, insomnia and increased startle response following two deployments to a combat zone.  A mental status examination revealed dysphoric mood, unremarkable speech with no evidence of a thought disorder.  Judgment was considered intact with adequate impulse control and a noted history of impulsiveness.  The Veteran reported increased startle response, hypervigilance, sleep disturbances, nightmares, intrusive recollection of events, increased agitation, difficulty around groups of people, decline in work performance and decreased ability to concentrate following his two deployments.  The psychologist noted an improvement in psychiatric symptoms following SARP.  The Veteran was noted to have been diagnosed with PTSD while in SARP, which was addressed in treatment with moderate progress.  

In a September 2009 report of medical history, the Veteran noted that he suffered from PTSD.  It was noted that all issues noted by the Veteran had been documented and resolved except for PTSD which was noted to need possible follow up.  In a report of medical assessment that same month, the Veteran noted he suffered from PTSD but did not seek medical care.  A note further stated that the Veteran had recent care for alcohol abuse related to PTSD and would require follow up.  

A post-service January 2010 VA psychiatric examiner  noted that the Veteran was diagnosed and treated for PTSD while in SARP in service.  The Veteran reported having "a lot" of friends and enjoying sports, fishing and hunting.  The examiner noted no history of suicide attempts.  A history of violence and assaultiveness was noted, referring to the Veteran fighting in the military mostly when intoxicated.  The examination revealed clean appearance, fatigued psychomotor activity, clear speech, normal affect and happy mood.  The Veteran's attention was intact with unremarkable thought process and thought content and no delusions.  The examiner noted sleep impairment with nightmares about deployments and getting blown up about once a week.  The examiner described two stressor events that the Veteran reported, including witnessing five trucks being blown up by explosive devices and experiencing his roommate being killed by a sniper.  The Veteran denied having intrusive thoughts, flashbacks or reminders of this incident.  

The examiner noted the Veteran had persistent re-experiencing of traumatic events by recurrent distressing dreams, acting or feeling as if the traumatic event was recurring, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He further noted increased arousal with difficulty falling or staying asleep, irritability, or outbursts of anger.  The examiner noted no clinically significant distress or impairment in social, occupational, or other important areas of functioning due to these symptoms.  The Veteran reported that his angry outbursts and being jumpy started during deployment and got worse in February 2007.  He reported that his sleep problems and nightmares remitted after re-deployment.  

The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  Instead, the examiner diagnosed of alcohol dependence in early partial remission.  The examiner noted the Veteran had a problematic substance use disorder prior to entering service, which was exacerbated by his exposure to traumatic events in the military.  The Veteran denied any social or occupational problems related to his substance use and PTSD at the time of the examination.  The examiner found he did not meet criterion C for a diagnosis of PTSD.  The examiner noted the Veteran showed a reduction in the severity of PTSD (symptoms) and substance use disorder since rehabilitation in May 2009.  

The Board finds that, although the record documents assessments of PTSD and PTSD symptoms, such assessments do not persuasively establish that the Veteran has or has had PTSD at any time pertinent to this appeal.  Rather, the weight of the competent, probative evidence indicates that the Veteran does not meet the  diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

In this case, the Veteran's service treatment records document a  diagnosis of PTSD in May 2009.  The Board notes that there is no evidence that this diagnosis-made months prior to the filing of the claim for PTSD in October 2009-was based on DSM-IV.  In this regard, the service treatment records in May 2009 explicitly indicate that the Veteran met the DSM-IV criteria for alcohol dependence.  By contrast, no reference to the DSM-IV was made with respect to the PTSD diagnosis, no PTSD symptoms were identified, and basis for the diagnosis was not otherwise explained,   

Conversely, the January 2010 VA examiner expressly stated  that the Veteran's symptoms did not meet the DSM-IV criteria and noted that the Veteran's symptoms were reduced since May 2009 when he was in SARP.  The Board finds that the VA examiner's conclusions that the Veteran failed to meet the DSM-IV criteria for a PTSD diagnosis were based on a review of the pertinent evidence in the claims file, as well as detailed clinical interviews of the Veteran, and the administration of psychological testing, and the examiner provided specific discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  Thus, the Board finds that the opinion of the January 2010 VA examiner-reached after comprehensive testing and interview, records review and discussion of the criteria for diagnosing PTSD-is entitled to great probative weight on the question of whether the DSM-IV criteria for a diagnosis of PTSD as a current disability are met.  

Consistent with Clemons, the  Board has also considered whether the record establishes a diagnosis of any other acquired psychiatric disorder.   Here, however, the January 2010 VA examiner found no other psychiatric diagnosis, with the exception of alcohol dependence (discussed below), and no other current psychiatric disability is otherwise medically shown. Service treatment records dated May 2009 include an assessment of anxiety disorder, not otherwise specified.  In a September 2009 report of medical history, the Veteran reported anxiety and sleep problems.  A notation was made that all issues were documented and resolved except PTSD.  The Board notes that the May 2009 assessment of anxiety disorder was made, and noted to have resolved,  prior to the filing of the Veteran's claim in October 2009.  Furthermore, the January 2010 VA examiner did not note any mental disorder, aside from alcohol dependence in early partial remission)  that conformed to the DSM-IV criteria.  In evaluating the evidence pertaining to psychiatric diagnosis other than PTSD, the Board accepts the comments made by the January 2010 VA examiner-when considered in light of other evidence-as more probative and indicative that the Veteran does not meet the criteria for any psychiatric diagnosis other than alcohol dependence.  

Moreover, respect to that diagnosis, the Board points out that service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  

In short, the weight of the competent, probative evidence indicates that there is no currently-diagnosed psychiatric disability that is lawfully subject to service connection. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability for which compensation is payable.  See, 38 U.S.C.A. §§ 1110, 1131.  See also McClain, supra.  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Furthermore, as regards to any direct assertions by the Veteran and/or his representative attempting to establish that the Veteran currently has PTSD or other psychiatric disability subject to service connection, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of whether the Veteran meets the criteria for diagnosis of psychiatric disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran has a current, compensable psychiatric disability, to include a diagnosis of PTSD based on DSM-IV criteria-the matter upon which this claim turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, lay assertions in this regard have no probative value.  

For all of the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


